EXHIBIT 10(ii)

AMENDMENT

TO THE

STOCK PURCHASE AGREEMENT

THIS AMENDMENT TO THE STOCK PURCHASE AGREEMENT (“Amendment”) is entered into as
of November 17, 2005, by and between Solar Energy Limited, a Delaware
corporation (“Company”), Planktos, Inc., a California corporation (“Planktos”),
and Russ George, the sole shareholder of Planktos (“Seller”) (herein referred to
each as a “Party” and together as the “Parties”).

WHEREAS, the Parties entered into a certain Stock Purchase Agreement dated
August 10, 2005 (“Original Agreement”), for the purpose and consideration
therein expressed; and

WHEREAS, the Parties desire to amend the Original Agreement and its attached
Convertible Debenture such that the debenture may be convertible at any time
through the remaining term of the debenture; and

WHEREAS, the Parties desire to amend the Original Agreement to remove the
condition incumbent upon the Company to appoint Seller to the Company’s board of
directors.

NOW, THEREFORE, in consideration of the foregoing and subject to the terms and
conditions herein contained, the Parties hereto agree as follows:

1.  

Defined Terms. Unless the context otherwise requires or unless otherwise
expressly defined herein, the terms defined in the Original Agreement shall have
the same meanings whenever used in this Amendment.


2.  

Amendments to the Original Agreement and the Attached Convertible Debenture.


2.1 ARTICLE II PURCHASE AND SALE OF SHARES, Section 2.3, of the Original
Agreement.

        Section 2.3 of the Original Agreement is hereby amended in its entirety
to provide as follows:

“2.3.         Purchase Price Payment. The Company shall issue and deliver to
Seller at Closing the Company Debenture (attached as Exhibit A hereto) in the
principal amount of $1,500,000 that shall accrue interest at five percent (5%)
per annum over a five (5) year term convertible at any time through the term of
the Company Debenture into shares of the Company’s common stock, par value
$0.0001 (“Company Shares”) at a price not to exceed the lesser of one dollar
($1.00) per share or a ten percent (10%) discount to market price at the time of
conversion in exchange for Seller’s sale and delivery to the Company of the
Planktos Shares.”


--------------------------------------------------------------------------------

2.2 CONVERTIBLE DEBENTURE, Section 3.1. (a) of the Original Agreement.

        Section 3.1. (a) of the Convertible Debenture is hereby amended in its
entirety to provide as follows:

“(a)         The Holder of this Debenture shall have the option to convert the
principal due into shares of the Company’s common stock, par value $0.0001
(“Common Stock”) at any time prior to the Maturity Date (“Holder’s Stock
Conversion Privilege”), at the lesser rate of one dollar ($1.00) per share of
the Company’s Common Stock or a rate determined by a ten percent (10%) discount
off the ten (10) day trading average of the Company’s Common Stock over the ten
(10) days immediately prior to giving notice to the Company of Holder’s
intention to convert (“Stock Conversion Price”). The number of shares of Common
Stock issuable upon conversion of this Debenture is determined by dividing the
principal by the Stock Conversion Price.”


2.3 EXHIBIT "A" NOTICE OF CONVERSION, of the Original Agreement.

        EXHIBIT “A” NOTICE OF CONVERSION is hereby amended in its entirety to
provide as follows:

"EXHIBIT "A"

NOTICE OF CONVERSION

        (To be Executed by the Registered Holder in order to Convert the
Debenture.)

  The undersigned hereby irrevocably elects, as of _____________, 200__ to
convert US $___________ of the Debenture, including any accrued interest, into
Shares of Common Stock (“Shares”) of Solar Energy Limited (“Company”) according
to the conditions set forth in the Convertible Debenture dated August 10, 2005
as amended November 17, 2005.


         Date of Conversion

         Conversion Price

        Number of Shares Issuable upon this conversion

Debenture Holder

 Name :

[Please print]

 Address :

City                                              
State                                                   Postal Code

Phone : Fax :

Signature : Date : "

--------------------------------------------------------------------------------

2.4 ARTICLE IV CLOSING, Section 4.2.2.3., of the Original Agreement.

        Section 4.2.2.3 of the Original Agreement is deleted in its entirety as
follows:

        “Section 4.2.2.3                       [DELETED SUB-SECTION]"

3.  

Conditions of Effectiveness. This Amendment shall become effective when the
Company has received the counterparts of this Amendment, executed and delivered
by Planktos and the Seller.


4.  

Representations and Warranties of the Company. In order to induce Planktos and
the Seller to enter into this Amendment, the Company hereby makes the following
representations and warranties to Planktos and the Seller:


4.1.  

Corporate Power and Authorization. The Company has the requisite corporate power
and authority to execute, deliver and perform its obligations under this
Amendment.


4.2.  

No Conflict. Neither the execution and delivery by the Company of this Amendment
nor the consummation of the transactions contemplated or required hereby nor
compliance by the Company with the terms, conditions and provisions hereof will
conflict with or result in a breach of any of the terms, conditions or
provisions of the certificate of incorporation or bylaws of the Company or any
law, regulation, order, writ, injunction or decree of any court or governmental
instrumentality or any agreement or instrument to which the Company is a party
or by which any of its properties is bound, or constitute a default thereunder
or result in the creation or imposition of any lien.


4.3.  

Authorization; Governmental Approvals. The execution and delivery by the Company
of this Amendment and the consummation of the transactions contemplated hereby
(i) have been duly authorized by all necessary corporate action on the part of
the Company and (ii) do not and will not require any authorization, consent,
approval or license from or any registration, qualification, designation,
declaration or filing with, any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign.


4.4.  

Valid and Binding Effect. This Amendment has been duly and validly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable in accordance with its terms.


5.  

Amendment to Original Agreement. The Original Agreement is hereby, and shall
henceforth be deemed to be, amended, modified and supplemented in accordance
with the provisions hereof, and the respective rights, duties and obligations
under the Original Agreement shall hereafter be determined, exercised and
enforced under the Original Agreement, as amended, subject in all respects to
such amendments, modifications, and supplements and all terms and conditions of
this Amendment.


6.  

Ratification of the Original Agreement. Except as expressly set forth in this
Amendment, all agreements, covenants, undertakings, provisions, stipulations,
and promises contained in the Original Agreement are hereby ratified, readopted,
approved, and confirmed and remain in full force and effect.


--------------------------------------------------------------------------------

7.  

No Implied Waiver. The execution, delivery and performance of this Amendment
shall not, except as expressly provided herein, constitute a waiver or
modification of any provision of, or operate as a waiver of any right, power or
remedy of the Parties under the Original Agreement or prejudice any right or
remedy that the Parties may have or may have in the future under or in
connection with the Original Agreement or any instrument or agreement referred
to therein. The Parties acknowledge and agree that the representations and
warranties contained in the Original Agreement and in this Amendment shall
survive the execution and delivery of this Amendment and the effectiveness
hereof.


8.  

Multiple Counterparts. This Amendment may be executed in several counterparts,
each of which will be deemed to be an original but all of which will constitute
one in the same instrument. However, in enforcing any Party’s rights under this
Amendment it will be necessary to produce only one copy of this Amendment signed
by the party to be charged. A signature sent by legible facsimile shall be
deemed an original.


9.  

Governing Law. This Amendment will be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without reference to
principles of conflicts of law. Each of the Parties consents to the jurisdiction
of the federal courts whose districts encompass any part of the State of
Delaware in connection with any dispute arising under this Amendment and hereby
waives, to the maximum extent permitted by law, any objection, including any
objection based on forum non conveniens, to the bringing of such proceeding in
such jurisdictions. Each of the Parties hereby agrees that if a Party to this
Amendment obtains a judgment against it in such a proceeding, the Party which
obtained such judgment may enforce same by summary judgment in the courts of any
country having jurisdiction over the party against whom such judgment was
obtained, and each party hereby waives any defenses available to it under local
law and agrees to the enforcement of such a judgment. Each Party to this
Amendment irrevocably consents to the service of process in any such proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to such Party at its address set forth in the Original Agreement.
Nothing herein shall affect the right of any Party to serve process in any other
manner permitted by law.


The undersigned acknowledges that this Amendment shall not be effective unless
and until accepted by the Company as indicated below.

Russ George “Seller”

/s/ Russ
George                                                                                    
Dated this 21st day of November, 2005

Planktos, Inc. “Planktos”

By: /s/ Russ
George                                                                               Dated
this 21st day of November, 2005

Russ George

 President

Solar Energy Limited “Company”

By: /s/ Andrew
Wallace                                                                        
Accepted this 17th day of November, 2005

 Andrew Wallace

 Chief Executive Officer

--------------------------------------------------------------------------------